Title: To Benjamin Franklin from Chalut and Arnoux, 17 December 1782
From: Chalut, abbé ——,Arnoux, abbé ——
To: Franklin, Benjamin


paris mardi 17 Xbre 1782
Nous assurons notre respectable ami de notre estime et de notre amitié et nous lui envoyons un exemplaire de l’ouvrage que M. l’abbé de Mably vient de donner au public. L’auteur en fait hommage au patriarche de la raison et de la liberté.
Il nous tarde d’aller Celebrer le retour de la paix et l’independence de l’amerique avec notre ami. Nous faisons des voeux pour cet heureux moment.
Les amitiés des abbés de chalut et arnoux au cher petit fils.
